Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Response to Amendments 
Applicant’s amendment filed on November 22, 2021 and December 16, 2021 has been entered. 
In view of the amendment to the Figures, the amendment to Figures 4, 5, 7-9, and 11 have been entered. 
In view of the amended figures, the objections to the drawings have been withdrawn. 
In view of the amendment to the claim(s), the amendment of claim 1 has been acknowledged and entered.  
In view of the amendment to claim 1, the rejection of claims 1, 3, and 5-6 under 35 U.S.C. §102 and the rejections of claims 4, 7-9, and 10-11 under 35 U.S.C. §103 are withdrawn.
In light of the amended claims, new grounds for rejection under 35 U.S.C. §103 are provided in the response below. 

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §102/103, see pages 6-9 of the Response to Non-Final Office Action dated April 30, 2021, which was received on July 16, 2021 (hereinafter Response and Office Action, respectively), have been fully considered.
With respect to the rejection(s) of claim(s) 1, 3, and 5-6 under 35 U.S.C. §102(a)(1) as being anticipated by Mun (U.S. Pat. App. Pub. No. 2019/0088251, hereinafter Mun), applicant Mun fails to teach or suggest “personalized information unique to the specific electronic device to a personalized model...” Second, applicant asserts that Mun fails to teach or suggest “apply[ing]” the unique “personalized information …to a personalized model to set a parameter of the personalized model for the specific electronic device based on the personalized information.”
Regarding the first argument, Mun does disclose. Though not expressly indicated as “…unique to the specific electronic device”, Mun discloses that “the device 210 … store[s] respective personalization layers 211 trained based on speech features or aspects of each user of the device 210.” (Mun, ¶ [0087]). This personalized information is unique to the specific electronic device, in that all “speech features or aspects of each user” is derived from a specified device and is subject to the same individual characteristics of that device. There are further references throughout Mun which can be read similarly and to similar effect which, for sake of brevity and to avoid redundancy, are not recited here.  Therefore, applicant’s first argument is not persuasive.
Regarding the second argument, applicant’s arguments in light of the amended claims are persuasive. As such, the rejections of claims 1, 3, and 5-6 under 35 U.S.C. §102 are withdrawn.
With respect to the rejections under 35 U.S.C. § 103 of claim 4 as being obvious over Mun in view of Yoo (U.S. Pat. App. Pub. No. 2020/0126534, hereinafter Yoo) and Non-Patent Literature to Ioffe (Ioffe, S. & Szegedy, C., Batch normalization: accelerating deep network training by reducing internal covariate shift, 2105, arXiv:1502.03167, hereinafter Ioffe), of claims 7-9 as being obvious over Mun in view of Hyde (U.S. Pat. App. Pub. No. 2019/0050683, hereinafter Hyde), and of claims 10-11 as being obvious over Mun in view of Lee (U.S. Pat. App. Pub. No. 2019/0051288, hereinafter Lee), applicant asserts that the cited references fail to cure the above described deficiencies of Mun
However, upon further consideration, new ground(s) of rejection under 35 U.S.C. §103 are made in light of combinations of Mun, Yoo, Ioffe, Hyde, Lee, and newly cited reference Patel (U.S. Pat. App. Pub. No. 2019/0371311, hereinafter Patel).
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun in view of Patel.

Regarding claim 1, Mun discloses An artificial intelligence server comprising: (“speech signal recognition server 220… [having a] global model 225… language model 226” where the models are implemented through a neural network, thus an artificial intelligence server; Mun, ¶¶ [0074], [0075]) a communicator in communication with at least one electronic device (“device 210,” which is the at least one electronic device, “is determined able to Mun, ¶¶ [0085], [0107], [0117]); and a processor configured to (Further, the device and the server can include “one or more processors”; Mun, ¶¶ [0107]): receive input data from a specific electronic device (“speech signal (input data) collected by the training data collector 213” of the device 210 (a specific electronic device) “…to train the personalization layer 211,” where “the speech signal recognition server performs… the personalization neural network portion” by “request[ing] the personalization neural network portion from the terminal and receive the personalization neural network portion in response to the request,” thus the server 220 receives the speech signal (input data) from the device 210 to be processed by the personalization model as stored in the server 220; Mun, ¶¶ [0085], [0019]); input the received input data to a common model to obtain an intermediate result value (intermediary values {intermediate result values} which are an output value from “any hidden layers of the global model” are input into the input layer of the personalization layer 310, when the personalization layer 310 is “positioned… between [a] final hidden layer and an output layer of the global model,” which are processed, as part of the acoustic model, by the output layer 313 of the personalization layer 310 for subsequent output as the final result from the output layer 324 of the global model 320; Mun, ¶¶ [0089], [0090], [0110]); apply personalized information unique to the specific electronic device to a personalized model… (“speech signal recognition server 220 recognizes the speech signal by inputting the output signal of the personalization layer 211 into the global model 225, and generates information to be used to train the personalization layer 211 {personalized model}” where “the generated information is used… to train the personalization layer 211” and “personalization layers 211 trained based on speech features or aspects of each user of the device 210,” the speech features and aspects (personalized information) corresponds to both the device 210 (specific electronic device) and each user. Further, the information applied is unique, in that the information is derived from a Mun, ¶¶ [0086], [0087]); input the obtained intermediate result value to the personalized model to which the personalized information is applied (in an embodiment where the personalization layer 310 and the global model 320 are incorporated into an acoustic model, “a speech signal (the input data) of the user received by the device may be input into the input layer 311 of the personalization layer 310 and with forward computations from the input layer 311 toward the output layer 313 through the trained parameters of the personalization layer 310 being performed with respect to the speech signal input into the input layer 311,”; Mun, ¶¶ [0088], [0089]) to obtain a final result value (after receiving the output from the personalization layer, “the global model 320 performs forward computation with respect to the output signal through the trained parameters of the global model 320, and the output layer 324 outputs a recognition result value” and a “control signal,” which are the final result value; Mun, ¶¶ [0090], [0091]); and transmit the obtained final result value to the specific electronic device ([the recognition result value “may further be used to generate a control signal to control the device {specific electronic device},” where “the device may… execut[e] the generated control signal to implement the service” corresponding to the recognition result value; Mun, ¶¶ [0090], [0091]), wherein the artificial intelligence server further comprises the common model corresponding to a model that is equally applied to a plurality of electronic devices (The speech signal recognition server includes “the personalization layer 310 (personalized model) and the global model 320 (common model) may each be neural networks or portions of the same neural network, and collectively represent the acoustic model for the particular user,” where the global model {common model} is “configured to learn speech features or aspects common to a plurality of users,” and, as further depicted in FIG. 1, the global model {common model} is equally applied to terminals 101 and 102, speech recognition speaker 103, and speech recognition TV 104 {a plurality of electronic devices}. Thus, equally applied to a plurality of electronic devices; Mun, ¶¶ [0089], [0088], FIG. 1) and the personalized model corresponding to a model that is individually applied to the plurality of electronic devices (and where the personalization layer {personalized model} is “configured to learn speech features or aspects of a particular user” and, as further depicted in FIG. 1, the personalization layer {personalized model} is individually applied to terminals 101 {personalization layer 1} and 102 {personalization layer 2}, speech recognition speaker 103 {personalization layers 3 and 4}, and speech recognition TV 104 {personalization layers 5, 6, and 7}. Thus, individually applied to a plurality of electronic devices; Mun, ¶¶ [0088], FIG. 1). However, Mun fails to expressly recite apply personalized information unique to the specific electronic device to a personalized model to set a parameter of the personalized model for the specific electronic device based on the personalized information.
Patel teaches “creation, identification, selection and implementation of custom acoustic models in intelligent speech recognition systems.” (Patel, ¶ [0001]). Regarding claim 1, Patel teaches apply personalized information unique to the specific electronic device to a personalized model (the system can adapt a speech recognition model {apply... to a personalized model} using metadata {personalized information}, where “the metadata can include (i) a unique identification ...(e.g., device type, model number, serial number, etc.), (ii) usage conditions, such as temperature and/or environmental conditions..., (iii) other environmental conditions, such as outdoor weather, (iv) information that could affect the surrounding acoustics, (v) information related to other types of noises that could interfere with the accuracy of the acoustic model, (vi) current operating conditions ...as well as operating conditions of other devices located nearby..., and (vii) information regarding one or more hardware and software components ... or other components involved in the receiving of the speech audio and/or for providing audio feedback to the user {...personalized information unique to the specific electronic device...}”; Patel, ¶¶ [0038], [0041]); to set a parameter of the personalized model for the specific electronic device based on the personalized information (Using an exemplary embodiment of the system, “The metadata can also include information that would assist in the natural language domain 318. For example, if the metadata included information indicating a certain type Patel, ¶ [0041]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun to incorporate the teachings of Patel to include apply personalized information unique to the specific electronic device to a personalized model to set a parameter of the personalized model for the specific electronic device based on the personalized information. “Generally, the ability of a system to optimize” a personalized model “is improved by having more metadata information with utterances,” as recognized by Patel. (Patel, ¶ [0038]). 

Regarding claim 3, the rejection of claim 1 is incorporated. Mun further discloses wherein the processor is further configured to: receive the personalized information corresponding to the specific electronic device from the specific electronic device (The “speech features or aspects of the particular user” are part of the “output signal of the personalization layer 211” which is received or processed by “processors of the speech signal recognition server”; Mun, ¶ [0071]-[0072], [0095]); and apply the received personalized information to the personalized model (The speech signal recognition server, through instructions executed by the processor uses “the generated information… to train the personalization layer 211 (personalized model)… based on speech features or aspects of each user of the device 210,” where the speech features and aspects (personalized information) corresponds to both the device 210 (specific electronic device) and each user; Mun, ¶¶ [0126], [0086]-[0087]).

Regarding claim 5, the rejection of claim 3 is incorporated. Mun further discloses wherein the personalized information received from the specific electronic device comprises at least one weight value corresponding to the specific electronic device (“parameters, e.g., connection weights or kernels, corresponding to nodes included in the personalization layer 211 are changed or adjusted during the training based on the speech features or aspects of the user of the device 210.”; Mun, ¶ [0081]).

Regarding claim 6, the rejection of claim 3 is incorporated. Mun further discloses wherein the processor is further configured to: update the personalized model (“speech signal recognition server 220 may further include a global model trainer 224” where “the global model trainer 224 may determine or select to train the acoustic model, including training of the global model 225 and/or the personalization layer 211 of the device 210”; Mun, ¶ [0078]); and transmit the received personalized information corresponding to the updated personalized model to the specific electronic device (“In training the personalization layer 211 of the device 210, the global model trainer 224 (of the server 220) transmits information to be used to train the personalization layer 211 to the device 210 for completing the training of the acoustic model; Mun, ¶ [0080]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun and Patel as applied to claim 3 above, and further in view of Yoo and Ioffe.

Regarding claim 4, the rejection of claim 3 is incorporated. Mun and Patel disclose all elements as described above with reference to claim 3. However, Mun and Patel fail to expressly recite wherein the personalized information received from the specific electronic device includes a batch normalization parameter corresponding to the specific electronic device, and wherein the 
Yoo teaches systems and methods for speech recognition with respect to dialect. (Yoo, ¶ [0007]). Regarding claim 4, Yoo further discloses wherein the personalized information received from the specific electronic device (The system can include wherein “the first terminal 101 is an individualized electronic device of a first user 111,” and… “the first terminal 101 may collect, from the first user 111, a speech signal … and transmit or otherwise forward the speech signal to the speech recognition server 130,”  where the “the first terminal 101,” is “a speech recognition apparatus” and “the speech recognition apparatus may calculate and output, as the input dialect data” based on “the speech signal,” and where “the generated input dialect data may be data indicating a dialect feature intrinsic to an individual user,” thus input dialect data, which is intrinsic to an individual user (personalized information) is received from the first terminal (the specific electronic device); Yoo, ¶¶ [0077], [0078], [0114]); comprises a batch normalization parameter corresponding to the specific electronic device (The system includes “a speech recognition apparatus generat[ing] dialect parameters from input dialect data based on a parameter generation model,” where “each of plural respective dialect parameters may include a batch normalization parameter, for example, γ and β,” thus the batch normalization parameters derived by the speech recognition apparatus (specific electronic device) and thus correspond to the speech recognition apparatus; Yoo, ¶¶ [0093], [0095]); and wherein the batch normalization parameter comprises… [γ and β] respectively corresponding to a plurality of layers included in the personalized model (“each of plural respective dialect parameters may include a batch normalization parameter, for example, γ and β.” Further, “the dialect parameters” β and γ are “respective parameters… for respective nodes of a layer”, thus corresponding to a specific layer of the plurality of layers. Further, “the respective devices may further or alternatively store and selectively implement additional speech recognition models that may be individualized Yoo, ¶ [0095], [0097], [0079]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel to incorporate the teachings of Yoo to include wherein the personalized information received from the specific electronic device includes a batch normalization parameter corresponding to the specific electronic device, and wherein the batch normalization parameter includes a plurality of averages and variances respectively corresponding to a plurality of layers included in the personalized model. The use of a base or common speech recognition model modified for specific dialects allows for “greater dialect accuracy” with reduced resource use as compared to systems “storing multiple speech recognition models, e.g., each trained for a different dialect”, as recognized by Yoo. (Yoo, ¶ [0080]). However, Mun, Patel, and Yoo fail to expressly recite that the disclosure of γ and β implicitly includes a plurality of averages and variances respectively corresponding to a plurality of layers included in the personalized model.
Ioffe teaches the training of deep neural networks using batch normalization. (Ioffe, Pg. 1, Col. 1, lines 16-22). Regarding claim 4, Ioffe teaches that the disclosure of γ and β implicitly includes a plurality of averages and variances respectively corresponding to a plurality of layers included in the personalized model (As explained in Ioffe, γ is the scale parameter in batch normalization (Ioffe, pg. 3, Col. 6, lines 1-2), and is equal to the square root of the variance of input x (Ioffe, pg. 3, Col. 6, line 5), and β is the shift parameter in batch normalization (Ioffe, pg. 3, Col. 6, lines 1-2), and equal to the mean of input x (Ioffe, pg. 3, Col. 6, line 6). Thus, the batch normalization parameter includes a plurality of averages (each of shift parameter β) and a plurality of variances (each of scale parameter γ)).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel, and as modified by the dialect personalized speech recognition of Yoo, to incorporate the teachings of Ioffe to include that the disclosure of γ and β implicitly includes a plurality of averages and variances respectively corresponding to a plurality of layers included in the personalized model. “Making normalization a part of the model architecture and performing the normalization for each training mini-batch…” through the use of batch normalization parameters allows for “much higher learning rates” with less concern “about initialization,” as recognized by Ioffe. (Ioffe, Pg. 1, Col. 1, lines 9-13).


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun and Patel as applied to claim 1 above, and further in view of Hyde (U.S. Pat. App. Pub. No. 2019/0050683, hereinafter Hyde).

Regarding claim 7, the rejection of claim 1 is incorporated. Mun and Patel disclose all elements as described above with reference to claim 1. However, Mun and Patel fail to expressly recite further comprising a memory for storing a plurality of personalized information respectively corresponding to a plurality of electronic devices, wherein the processor is further configured to: receive identification information corresponding to the specific electronic device from the specific electronic device, obtain personalized information corresponding to the identification information from the memory, and apply the personalized information corresponding to the identification information to the personalized model.
Hyde teaches systems and methods for local control of personalized machine learning models. (Hyde, ¶¶ [0011], [0013]). Regarding claim 7, Hyde further discloses further comprising a memory for storing a plurality of personalized information respectively corresponding to a plurality of electronic devices (the method includes “stor[ing] the local data (including the identified user information) in the local data store 225,” where the local data store 225 is part of Hyde, ¶¶ [0026]-[0027], [0040], [0022]); wherein the processor is further configured to: receive the input data and identification information corresponding to the specific electronic device from the specific electronic device (The system “receives permissions information from a user of the edge device 130,” where permission information is “received via a user input (input data).” Further, permissions information is applied to identified user information based on a specific user (“defined to be constraints that are applied to the local data …prior to sharing the local data …” and “applying permissions based on the determined type of the user.”) and thus contain identification information, and where the identified user information; Hyde, ¶¶ [0031]-[0033]); obtain personalized information corresponding to the identification information from the memory (“when the item is local data,” where identified user information (personalized information) is local data, “the item is accessed in the local data store 225” and “permissions enforcer 250 accesses metadata associated with the accessed item…[where] the metadata may represent, for example, a time at which the data was collected, a user and/or properties of a user (e.g., age, sex, etc.) identified in association with the collected data,” thus the identified user information (personalized information) corresponds to the identification information; Hyde, ¶¶ [0060], [0061]); and apply the personalized information corresponding to the identification information to the personalized model (The system further “identifies one or more user(s) associated with the local data” and “train the model stored in the example model data store 210 based on the local data. … [where] the training of the machine learning model [results in] a personalized machine learning model” where the local data includes identified user information (personalized information) which corresponds to the identification information. Thus, the identified user information corresponding to the identification information is applied to the personalized model; Hyde, ¶ [0049]).
Mun, as modified by the custom acoustic models of Patel, to incorporate the teachings of Hyde to include further comprising a memory for storing a plurality of personalized information respectively corresponding to a plurality of electronic devices, wherein the processor is further configured to: receive identification information corresponding to the specific electronic device from the specific electronic device, obtain personalized information corresponding to the identification information from the memory, and apply the personalized information corresponding to the identification information to the personalized model. The use of user restrictions on personalized models allow “consumer's privacy [to be] protected while the cloud service provider is empowered to improve the models,” as recognized by Hyde. (Hyde, ¶ [0019]).

Regarding claim 8, the rejection of claim 7 is incorporated. Mun, Patel, and Hyde disclose all elements as described above with reference to claim 7. However, Mun and Patel fail to expressly recite wherein the processor updates the personalized model and stores personalized information corresponding to the updated personalized model in the memory.
The relevance of Hyde is disclosed above with reference to claim 7. Regarding claim 8, Hyde further discloses wherein the processor is further configured to update the personalized model and stores personalized information corresponding to the updated personalized model in the memory (The system further “identifies one or more user(s) associated with the local data” and “train[s] the model stored in the example model data store 210 based on the local data. … [where] the training of the machine learning model [results in] a personalized machine learning model,” thus the processor is updating the personal model. Further, the system stores “the local data … in the local data store 225 and/or the machine learning model … in the example model data store 210,” where the local data store 225  and the Hyde, ¶¶ [0049], [0051], [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel, to incorporate the teachings of Hyde to include wherein the processor updates the personalized model and stores personalized information corresponding to the updated personalized model in the memory. The use of user restrictions on personalized models allow “consumer's privacy [to be] protected while the cloud service provider is empowered to improve the models,” as recognized by Hyde. (Hyde, ¶ [0019]).

Regarding claim 9, the rejection of claim 1 is incorporated. Mun and Patel disclose all elements as described above with reference to claim 1. However, Mun and Patel fail to expressly recite wherein the input data is video data or speech data.
The relevance of Hyde is disclosed above with reference to claim 7. Regarding claim 9, Hyde further discloses wherein the input data is video data or speech data (The example local data may be any type of input data for use with training or querying a machine learning model including, for example, audio (e.g., ambient audio, audio of a user speaking in proximity of the edge device 130), video (e.g., data received via a camera), textual information (e.g., input received via keyboard and/or a touchscreen), button inputs, and/or any other type of local data.; Hyde, ¶ [0047]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel, to incorporate the teachings of Hyde to include wherein the input data is video data or speech data. The use of user restrictions on personalized models allow “consumer's privacy [to be] protected while the cloud service provider is empowered to improve the models,” as recognized by Hyde. (Hyde, ¶ [0019]).

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mun and Patel as applied to claim 1 above, and further in view of Lee (U.S. Pat. App. Pub. No. 2019/0051288, hereinafter Lee).

Regarding claim 10, the rejection of claim 1 is incorporated. Mun further discloses wherein the processor is further configured to: receive environment information corresponding to the specific electronic device from the specific electronic device (The method includes “a first terminal 101 and a second terminal 102, configured to collect ambient sounds and generate respective speech signals, e.g., as respective digital electrical signals, from the collected ambient sounds” where “The ambient sounds collected by the first terminal 101 may include sounds generated by a user of the first terminal 101, for example, a first user 111 owning or operating the first terminal 101” thus the first terminal 101 “implemented by one or more processor/processing elements (having a processor)” collects (receives) ambient sounds (environmental information) which includes speech signals (input data); Mun, ¶¶ [0056], [0060]). However, Mun and Patel fail to expressly recite input the environment information to the personalized model to which the personalized information is applied to obtain the final result value.
Lee teaches systems and methods for personalized speech recognition using a characteristic parameter. (Lee, ¶¶ [0005]-[0006]). Regarding claim 10, Lee teaches input the environment information to the personalized model to which the personalized information is applied to obtain the final result value (The method discloses “outputting a recognition result of the target speech signal, wherein the recognition result of the target speech signal is determined based on the characteristic parameter and a model for recognizing the target speech signal,” where “characteristic parameters [can be] determined… based on environment information obtained when the reference speech signal is input,” and where the model for Lee, ¶¶ [0005], [0012], [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel, to incorporate the teachings of Lee to include input the environment information to the personalized model to which the personalized information is applied to obtain the final result value. “By using the characteristic parameter, the speech recognition is performed adaptively to such a unique characteristic (unique accent, tone, and expression) of the individual user,” as recognized by Lee. (Lee, ¶ [0060]).

Regarding claim 11, the rejection of claim 10 is incorporated. Mun, Patel, and Lee disclose all elements as described above with reference to claim 10. However, Mun and Patel fails to expressly recite wherein the environment information includes at least one of a magnitude of noise and illuminance.
The relevance of Lee is disclosed above with reference to claim 10. Regarding claim 11, Lee further discloses wherein the environment information comprises at least one of a magnitude of noise and illuminance (The method further discloses that “[t]he sensor 750 senses environment information that is obtained when a speech signal is input… [such as] light detection (illuminance)” and “environment information may include… noise information about noise included in the reference speech signal (intensity of noise)”; Lee, ¶ [0066], [0011])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the artificial intelligence server of Mun, as modified by the custom acoustic models of Patel, to incorporate the teachings of Lee to include wherein the environment information includes at least one of a magnitude of noise and illuminance. “By using the characteristic parameter, the speech recognition is performed Lee. (Lee, ¶ [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajasekaram et al. (U.S. Pat. No. 10,109,273) discloses systems and methods for generation of personalized natural language understanding models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657